UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6721



DUNCAN VICTOR AYEMERE IDOKOGI,

                                           Petitioner - Appellant,

          versus


JOHN ASHCROFT, Attorney General of the United
States; J. JOSEPH CURRAN, JR., Maryland State
Attorney General; CHARLES FELTS, Warden, FDC
Oakdale,   Louisiana;   BENEDICT    I.   FERRO,
Baltimore INS District Director; CHRISTINE G.
DAVIS, New Orleans INS District Director;
UNITED   STATES    DEPARTMENT    OF    JUSTICE,
Immigration and Naturalization Service,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
4039-L)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duncan Victor Ayemere Idokogi, Appellant Pro Se.      John Joseph
Curran, Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Duncan Victor Ayemere Idokogi seeks to appeal the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000), and denying reconsideration.               We have reviewed the

record   and    the   district   court’s       opinion   and   conclude     on   the

reasoning of the district court that Idokogi has not made a

substantial showing of the denial of a constitutional right.                     See

Idokogi v. Ashcroft, No. CA-01-4039-L (D. Md. Mar. 25, 2002;

Apr. 19, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.          See 28 U.S.C. § 2253(c) (2000).                 This

dismissal      is   without   prejudice       to   Idokogi’s   right   to   file   a

petition under 28 U.S.C. § 2241 (2000).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED




                                          2